DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JERMAINE T. DAVIS,
                             Appellant,

                                    v.

RIC BRADSHAW, duly elected Sheriff of Palm Beach County, Florida and
  the PALM BEACH COUNTY SHERIFF'S OFFICE, a duly established
                      constitutional office,
                            Appellee.

                              No. 4D17-636

                          [December 21, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502012CA014313XXXXMB.

   David Pleasanton of the Law Offices of David Pleasanton, P.A., West
Palm Beach, for appellant.

  Luke Savage and Suhaill M. Morales of Allen, Norton & Blue, P.A., Coral
Gables, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.